        Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 1 of 15


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELLISSA WOMACK et al.,
                       Plaintiffs                             CIVIL ACTION

               v.

HOUSING AUTHORITY OF
CHESTER COUNTY,                                               No. 19-4962
             Defendant

                                      MEMORANDUM

 PRATTER, J.                                                                          JUNE 23,   2020

       Mellissa Womack and her two children are disabled former participants in the H0using

Authority of Chester County's ("HACC") Section 8 Housing Choice Voucher Program. The

Womacks allege that throughout their time in the program, HACC violated the Fair Housing Act

("FHA"), their procedural due process rights under the Fourteenth Amendment, and

Pennsylvania's Unfair Trade Practices and Consumer Protection Law ("UTPCPL"). HACC moves

to dismiss the complaint.

       For the reasons that follow, the motion to dismiss is granted in part and denied in part.

                                          BACKGROUND

       Ms. Womack moved to Pennsylvania in September 2016 and received a voucher for

participation in HACC's Section 8 program, at which time she informed HACC of her family

members' various disabilities. These disabilities include, but are not limited to, emotional and

developmental disorders, hypersensitivity to chemicals, asthma, allergies, and anxiety. After

HACC responded to her application, Ms. Womack accepted a rental in Parkesburg, Pennsylvania.

The rental unit passed an inspection on September 2, 2016, and the Womacks moved in on

September 3, 2016. During the Womacks' tenancy, however, the unit was re-inspected three times

and failed "for a variety ofreasons." Compl.   ~   38.


                                                   1
         Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 2 of 15


        The failed inspections required the Womacks to relocate but "HACC did not assist [them]

in finding a unit to meet their disabilities." Id. at 139. Without HACC's assistance, Ms. Womack

located a townhouse community ("TC") in Chester County. The TC agreed to participate in

HACC's Section 8 program and entered into the necessary agreements, and Ms. Womack entered

into a lease with the TC in November 2017.          Ms. Womack requested that a number of

modifications be made to the unit to accommodate her family members' disabilities, including,

among other things, installing a special sanitizing washer and dryer, a second refrigerator, grab

bars in the shower, and a second handrail on the stairs. The TC permitted the installation of a

second washer and dryer and refrigerator but never completed the other requests.

        The Womacks claim that they began to experience adverse medical symptoms after they

moved into the TC due to the poor air quality in the unit. The family made HACC aware of the

issue and moved into a series of hotels for several weeks, from February 20, 2018 until March 4,

2018, at which time they moved back into the TC due to a lack of funds for the hotels. The TC

was later inspected on March 20, 2018. The inspection uncovered a faulty stove and tub stopper,

but HACC did not inspect the windows and failed to discover that they d~d not open. HACC also

did not evaluate the unit's air quality.
                                                                         I

        The unit was inspected again on April 17, 2018 and failed because the TC had not

completed any of the repairs required after the first inspection. HACC began withholding rent

from the TC and issued Ms. Womack a move voucher on April 25, 2018. HACC later granted her

a 60-day extension, but Ms. Womack failed to fin.d new housing before the extension expired. The

unit failed an annual inspection on August 28, 2018 and again on September 25, 2018. On October

9, 2018, HACC sent Ms. Womack a letter informing her that the unit had been in abatement and

HACC needed to end the contract with the landlord. HACC also informed Ms. Womack that it

would issue her a final move voucher on October 10, 2018, which would expire on December 9, 2018.


                                                2
         Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 3 of 15


        Ms. Womack claims that the TC failed to assist her in finding an apartment that would

accommodate her family members' disabilities. She states that she was offered a realtor who

provided her with a list of all available apartments, but the list was not limited to those accepting

Section 8. She also claims that she was given an electronic list of apartments, but she could not

view the list because she was homeless and hid no access to a computer. The Womacks claim

that they were homeless for roughly 15 days and stayed in hotels.

        HACC allegedly sent Ms. Womack another letter extending the voucher to February 1,

2019, but HACC did not offer any assistance to her to find a new apartment. When Ms. Womack

failed to find a new apartment, HACC terminated her enrollment in the Section 8 program.

        Ms. Womack requested a hearing regarding the termination of her voucher and HACC's

failure to assist her in finding an accessible unit, but she alleges that the hearing did not occur in a

reasonably expeditious manner. Ms. Womack also claims that HACC failed to accommodate her

request for an exception due to her family members' disabilities, increase her payment standard

based on reasonable accommodations, increase her utility allowance, properly inspect the unit in the

TC, provide her with a full copy of her records, and publish or promulgate an administrative plan

that included rules regarding extensions of vouc'.1ers or identified the needs of disabled individuals.

                                         LEGAL STANDARD


        To survive a motion to dismiss, the plaintiff must plead "factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, "[f]actual allegations must be enough

to raise a right to relief above the speculative level." Bell At!. Corp. v. Twombly, 550 U.S. 544,

555 (2007). The question is not whether the claimant "will ultimately prevail ... but whether his

complaint [is] sufficient to cross the federal court's threshold." Skinner v. Switzer, 562 U.S. 521,

530 (2011) (citation and internal quotation marks omitted).


                                                   3
         Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 4 of 15

                                                   ,t()
        In evaluating the sufficiency of a complaint, the Court adheres to certain.well-recognized

parameters. For one, the Court may consider "only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record." .Pension Ben. Guar. Corp. v.

White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Also, the Court must accept as

true all reasonable inferences emanating from the allegations and view those facts and inferences

in the light most favorable to the nonmoving party. See Rocks v. City of Philadelphia, 868 F.2d

644, 645 (3d Cir. 1989); see also Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010) ..

        That admonition does not demand that the Court ignore or discount reality. The Court

"need not accept as true unsupported conclusions and unwarranted inferences." Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation

marks omitted). "[T]he tenet that a court must. accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions .. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678; see also

Morse v. Lower Merion Sch. Dist., 132 F .3d 902, 906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiffs "bald assertions" or "legal conclusions") (citations omitted).

                                              DISCUSSION

        The Womacks have sued HACC for (I) violations of the FHA; (II) violations of procedural

due process under 42 U.S.C. § 1983; and (III) violations of the UTPCPL. 1 HACC moves to

dismiss the complaint in its entirety.




         The Court notes that the Womacks argue in opposition to HACC's motion to dismiss that their
allegations sufficiently state claims for violations of Section 504 of the Rehabilitation Act. However, the
Womacks have not brought a claim alleging a violf.~ion of the Rehabilitation Act in the complaint, and "the
complaint may not be amended by the briefs in opposition to a motion to dismiss." Clean Air Council v.
United States, 362 F. Supp. 3d 237, 245 (E.D. Pa. 2019) (quoting Com. of Pa. ex rel. Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)). If the Womacks wish to pursue claims under the
Rehabilitation Act, they may seek leave to file an amended complatnt.

                                                      4
          Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 5 of 15


    I.       Violations of the FHA

         The Womacks allege that HACC violated the FHA by failing to provide reasonable

modifications and accommodations to their TC apartment, failing to adequately inspect the

Womacks' units, failing to increase the Womacks' utility allowances, and failing to extend the

Womac ks' voucher term.

         The FHA prohibits "discriminat[ion] against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

with such dwelling, because of a handicap." 42 U.S.C. § 3604(f)(2). A plaintiff may bring three

types of claims under the FHA: "(1) intentional discrimination claims (also called disparate

treatment claims) and (2) disparate impact claims, both of which arise under§ 3604(f)(2), and (3)

claims that a defendant refused to make 'reasonable accommodations,' which arise under

§ 3604(f)(3)(B)." Cmty. Servs., Inc. v. Wind Gap Mun. Auth., 421 F.3d 170, 176 (3d Cir. 2005)

(citing Lapid-Laurel, L.L.C. v. Zoning Bd. ofAdjustment of Twp. of Scotch Plains, 284 F.3d 442,

448 n.3 (3d Cir. 2002)).

         At the outset, the Court notes that whether a public housing authority can be sued under

the FHA appears to be an open question in this circuit. See Spieth v. Bucks Cty. Hous. Auth., 594

F. Supp. 2d 584,592 (E.D. Pa. 2009) ("Third Circuit dicta suggests that the [FHA] does not apply

to suits against [public housing authorities] ·.vho prqvide disabled persons with vouchers for

housing assistance."). In Growth Horizons, inc. v. Delaware County, Pa., 983 F.2d 1277, 1283

(3d Cir. 1993), the Court of Appeals for the Third Circuit stated:

         Nothing in the text or legislative history of§ 3604(f)(l) suggests to us that
         Congress intended to regulate and thereby subject to judicial review the decision-
         making of public agencies which spons0r housing for the handicapped. This is not
         to say that the decision of such agendes cannot be tainted by bias against the
         handicapped. But that problem, if it exists, is far different from and presumably
         less serious than the problem of biased sellers and lessors Congress here addressed.



                                                  5
          Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 6 of 15

                                                     ?h
         "However, Growth Horizons only addiessed Section 3604(t)(l), concerning the sale or

rental of a dwelling .... " Antonelli v. Glour:ester Cty. Hous. Auth., No. 19-16962, 2019 WL

5485449, at *6 (D.N.J. Oct. 25, 2019). In contrast, the Womtcks' allegations align with a failure

to accommodate claim, which arises under Section 3604(t)(3). 2 As such, the Court finds that

Growth Horizons does not directly control the claims in this matter and the Womacks may pursue

a claim against HACC under the FHA.

        "In order to state a claim under the [FHA] for a failure to accommodate, a plaintiff must

show 'the reasonable accommodations that she requested are 'necessary to afford handicapped
                                                     '



persons an equal opportunity to use and enjoy a dwelling."' Coyne v. Holy Family Apartments,

No. 19-4583, 2020 WL 2063475, at *6 (E.D. F'a. Apr. 29, 2020) (quoting Lapid-Laurel, 284 F.3d

at 459). "To survive a motion to dismiss, a plaintiff need only plausibly plead ·enough facts to

make out the three elements set forth in§ 3604(f)(3)(B): refusal, reasonable accommodation, and

necessity/equal opportunity." Vorchheimer v. Philadelphian Owners Ass 'n, 903 F.3d 100, 111 (3d

Cir. 2018).

        Here, the Womacks allege that after they moved into the TC, they made requests to the TC

for various modifications, including the installation of a specific washer and dryer, a handrail, and

grab bars in the shower. The TC authorized installation of the washer and dryer, as well as a

refrigerator, but did not complete any of the other requested modifications. HACC was copied on



2
         That said, the Womacks do not specify uw:for which subsection of§ 3604(f) they bring their FHA
claim. Therefore, out of an abundance of cautior, the Court will also examine whether the Womacks'
allegations state a claim under either a theory of disparate treatment or disparate impact.
         In a case of disparate treatment, "a 'plaintiff must establish that the defendant had a discriminatory
intent or motive,"' while "a plaintiff bringing a 0.::,parate-impact claim cha:!lenges practices that have a
'disproportionately adverse effect on minorities' and are otherwise unjustified by a legitimate rationale."
Tex. Dep 't of Haus. & Cmty. Affairs v. Inclusive C1mmunities Project, Inc., 135 S. CL 2507, 2513 (2015)
(quoting Ricci v. DeStefano, 557 U.S. 557, 577 (201)9)). Here, however, Ms. Womack has not alleged any
discriminatory motive on the part of HACC, and "nothing in [the] complaint suggests that she is bringing
a disparate impact claim because she alleges facts f;pecific only to her situation." Spieth, 594 F. Supp. 2d
at 593. Therefore, the complaint fails to state a claim for disparate treatment or disparate impact.

                                                         6
          Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 7 of 15

                                                          :y
the requests made to the TC and was allegedly dware of the TC's failure to grant the modifications.

The Womacks claim that HACC had a duty t0 communicate with the TC about the reasonable

modifications and to enforce the FHA as to the TC.

         HACC argues t~at there is no provision of the FHA that requires HACC to enforce its

mandate as to other entities, meaning that HACC cannot be responsible for reasonable

modifications that were requested of the TC and not HACC itself. The Womacks do not offer a

responsive argument on this point or cite any court decisions confirming the existence of such a

duty, nor has the Court independently found such support. To state a failure to accommodate claim

under the FHA, a plaintiff must allege that the defendant refused to make the requested reasonable
                                                                  !

modifications. Here, the Womacks allege that they requested the TC make physical modifications

to their home and HACC failed to force the TC to comply with their requests. This does not allege

a refusal on the part of HACC, and accordingly fails to state a claim. 3

        However, in addition to the requested physical modifications to the TC, Ms. Womack also

claims that she requested various accommodations under Department of Housing and Urban

Development ("HUD") regulations, including c1,n increase to her payment standard under 24 C.F.R

§ 982.503(b)(l)(v), an extension to the voucher term under 24 C.F.R § 982.303(b)(2), and an

exception under 24 C.F.R § 8.28(a)(5). HACC allegedly denied all of the requests.

        HACC argues that an exhibit attached to the complaint proves that HACC granted the

Womacks a 60-day voucher extension in April 2018 and another extension in October 2018 to


3
         The Court also notes that 42 U.S.C. § 3604(f)(3)(B) only requires reasonable accommodations in
"rules, policies, practices, or services." "ExamplP.s include creating an exception to a no-pets policy to
allow a resident to have a service dog, reserving .-: parking space for a mobility-impaired resident when
parking spaces are usually allocated on a first-come, first-served basis, and granting a zoning variance,"
highlighting that "accommodations in 'rules, policil;)s, practices, or services' do not include serious physical
changes to the premises." Lefkowitz v. Westlake Master Ass 'n, Inc., No. 18-14862, 2019 WL 669806, at
*3 (D.N.J. Feb. 19, 2019) (citations omitted). The Womacks' allegations surrounding their requests to the
TC do not include any modifications to rules, polil)ies, practices, or services, arid thus fail to state a claim
for this reason as well.

                                                              7

                                                   .   ",.•
         Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 8 of 15


provide them with the opportunity to locate a IYyW place to live. See Compl. Ex. B. However, if a

family "needs and requests an extension of the initial voucherterm as a reasonable accommodation

. . . to make the program accessible to a family member who is a person with disabilities, the PHA

must extend the voucher term up to the term reasonably required for that purpose." 24 C.F.R

§ 982.303(b)(2). Even if HACC granted the Womacks two extensions, it is plausible that an

additional extension may have been reasonabJe under the circumstances to accommodate the

Womacks' disabilities. Whether such an exten,sion was indeed reasonably required, however, is

an inherently fact-based inquiry that is unfit for resolution at the pleadings stage. See, e.g., Valis

v. Hous. Auth. of L.A., No. 14-08747, 2015 \VL 5167464, at _*2-3 (C.D. Cal. Sept. 3, 2015)

(denying motion to dismiss and rejecting defei:tdant housing authority's argument that its refusal

to extend a voucher could not have been improper where it had granted earlier extensions because

the argument raised "potential factual issues regarding Plaintiffs need for a reasonable

accommodation and the potential span of any reasonable time period for purposes of 24 CFR

982.303(b)(2)").

        Likewise, if necessary as a reasonable accommodation for a person with disabilities, a

public housing agency "shall . . . approve a family request for an exception rent," 24 C.F .R

§ 8.28(a)(5), and "may establish an exception :_1
                                                : ayment standard of not more than 120 percent of

the published [fair market rent]," 24 C.F.R § 982.503(b)(l)(r). Ms. Womack alleges she requested

both exceptions to accommodate her family members' disabilities but HACC denied the requests.

Again, whether denying Ms. Womack's requests actually amounted to a denial of a reasonable

accommodation is a factual question that cannot be answered only from the allegations before the

Court at this time.




                                                             8
                                               t, :.
                                               .   ~   ,•.
           Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 9 of 15

                                                      :f
          'Because the facts as pled plausibly suir)Ort a claim that HACC denied the Womacks a

reasonable accommodation, the Court denies the motion to dismiss the Womacks' FHA claim as

to HACC's alleged violations of the HUD regulations.

    II.         Violations of Procedural Due Process Under § 1983

          The Womacks next seek to hold HACC liable under § 1983 for alleged violations of their

constitutional right to procedural due process, They claim that HACC deprived them of their

property without due process when HACC failed to schedule a hearing in an expeditious manner,

failed to give Ms. Womack access to her file, failed to extend the term of the Womacks' voucher,

and failed to accommodate the Womacks' disabilities by not assisting the family to find a rental

property, allowing the Womacks to use funds withheld from the TC, or increasing the Womacks'

rent subsidy.

          A.       The Procedures Allegedly ProiVided

          When a plaintiff alleges a state actor's violation of her right to procedural due process, the

Third Circuit Court of Appeals employs a "familiar two-stage analysis" in which the court analyzes

"(l) whether 'the asserted individual interests are encompassed within the fourteentp amendment's

protection of life, liberty, or property'; and (2) whether the procedures available provided the

plaintiff with 'due process of law."" Alvin v. Suzuki, 227 F .3d 107, 116 (3d Cir. 2000) (quoting

Robb v. City of Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984)).

          The Womacks' "Section 8 voucher, like welfare benefits, is a property interest for purposes

of due process." Swift v. McKeesport Hous. Auth., 726 F. Supp. 2d 559, 574 (W.D. Pa. 2010)

(citing Goldberg v. Kelly, 397 U.S. 254,262 (1970)). In determining whether the Womacks were

deprived of their Section 8 voucher without due process, "it is necessary to ask what process the

State provided, and whether it was constitutionally adequate." Revell, 598 F.3d at 138 (quoting

Zinermon       v. Burch, 494 U.S. 113, 126 (1990)).
                                                           9
        Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 10 of 15

                                                 '''f}
        HACC argues that the Womacks'        § 19/{~ claim must be dismissed because the process it
provided was sufficient. HACC asserts that it worked continuously with the Womacks in an

attempt to find them a place to live that would be suitable for their disabilities. HACC also claims

that prior to terminating the Womacks' voucher, it provided the Womacks with a notice of

termination and an opportunity for an informal hearing with a proposed date as early as November

2018, but the Womacks did not take the oppor:1'.unity to participate in a hearing. HACC says that

it terminated the Womacks' voucher because they failed to use it or take advantage of multiple

subsequent opportunities to participate in an informal hearing. By taking these precautions, HACC

claims that it took the steps necessary to ensure the Womacks' rights were not violated.

       Now is not the time, however, for the ~curt to consider HACC's version of the facts where

the events HACC describes rely on information not contained in the complaint, the attached

exhibits, or matters of public record. At this starse, the ~ourt must accept the Womac ks' allegations

as true, without considering facts outside of those pled. As pled, the Womacks have stated facts

that plausibly allege violations to their right to procedural due process. See, e.g., Lopez v. Johnson,

No. 09-02174, 2010 WL 2557451, at *4 (E.D. Cal. June 21, 2010) (concluding that plaintiff had

stated a claim under§ 1983 for defendant's failure to pertliit her to examine relevant documents

prior to her hearing); Lowery v. D.C. Hous. Auth., No. 04-1868, 2006 WL 666840, at *11 (D.D.C.

Mar. 14, 2006) (finding allegations that a housing authority had failed to provide a reasonably

expeditious hearing as mandated by 24 C.F.R. § 982.555(d) presented a cognizable claim under

§ 1983).

       However, the Court notes that in pursuing their claim under§ 1983, the Womacks cannot

rely on their allegation that HACC failed to o.ccommodate their disabilities, "including but not

limited to: assistance in finding a rental property, allowing [Ms. Womack] to use funds withheld

from the TC but cannot pursue their claims, allowing her increased rent subsidy to accommodate


                                                   10
        Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 11 of 15

                                                     'j
                                                   ''i).".

                                                   if             I

disabilities." Compl.   ,r 49.   First, the Womack~!do not identify what, if any, federal right entitles

them to use funds that were withheld from the TC. Without an alleged underlying violation of a

federal constitutional right, there can be no claim under § 1983. Second, HACC' s alleged failure

to assist the Womacks in finding a rental property relates to HUD regulation 24 CFR § 8.28(a)(3),

and HACC's alleged failure to provide an increased rent subsidy relates to § 8.28(a)(5). But a

plaintiff cannot maintain a claim under § 1983. to enforce the regulations under 24 C.F .R. § 8.28.

See Taylor ex rel. Wazyluk v. Hous. Auth. of New Haven, 645 F.3d 152, 153-54 (2d Cir. 2011)

(adopting district court's "carefully considered" conclusion that 24 C.F.R. § 8.28 may not be

privately enforced through § 1983). For these reasons, the Womacks' allegations that HACC

failed to accommodate their disabilities cannot support their claim under§ 1983.

        B.     Monell Liability

        In addition to pleading facts that plau8ibly allege a violation of a federal constitutional

right, for the Womac ks' § 1983 claim to survive dismissal they must also allege municipal liability.

See Watson v. Phi/a. Hous. Auth., 629 F. Supp. 2d 481,487 (E.D. Pa. 2009) ("[A] public housing

authority ... is considered a municipal corporation for the pt1rposes of§ 1983.") (citation omitted);

see also Swift, 726 F. Supp. 2d at 571 ("[McKeesport Housing Authority], as a public housing

authority and municipal corporation, is a per~on for purposes of§ 1983."); Wright, 1994 WL

597716, at *3 ("While not a county or town gc'rernment, [Philadelphia Housing Authority], as its

name indicates, exercises power over only a particular place or district within Pennsylvania and

therefore falls within this definition for municipal corporations.").

       In Monell v. Department of Social Se.:·vices, 436 U.S. 658 (1978), the Supreme Court

established that municipalities and other loc,il governmental units are included among those

"persons" subject to liability under§ 1983. · But "[u]nder Monell, a municipality cannot be

subjected to liability solely because injuries were inflicted by its agents or employees." Jiminez v.


                                                     11
        Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 12 of 15

                                                  '1,qtr;
All Am. Rathskeller, Inc., 503 F.3d 247, 249     (3'a Cir. 2007). Rather, a municipality can be liable
under § 1983 only if the conduct alleged to be unconstitutional either "implements or executes a

policy statement, ordinance, regulation, or decision officially adopted and promulgated by that

body's officers" or is "visited pursuant to governmental 'custom' even though such a custom has

not received formal approval through the body's official decision-making channels." Monell, 436

U.S. at 690-91.

        A municipality's liability under § 1983 also extends to failures to train, monitor, or supervise

where the plaintiff can "identify a failure to provide specific training that has a causal nexus with

their injuries and must demonstrate that the absence of that specific training can reasonably be said

to reflect a deliberate indifference to whether the alleged constitutional deprivations occurred."

Watson, 629 F. Supp. 2d at 487 (quoting Gilles v. Davis, 427 F.3d 197,207 n.7 (3d Cir. 2005)).

        The Womacks admit that HACC is a "p,1blic housing authority organized pursuant to state

enabling legislation."    Compl.    1 17.   As a public housing authority, HACC is a municipal

corporation than can only be liable under§ 1983 if the Womacks have stated a claim for Monell

liability. Here, basically the Womacks allege individualized facts related only to their specific

treatment, which is insufficient to state a claim under Monell. However, they also allege in part

that:

        HACC failed to publish or promulgate an Administrative Plan according to 24
        C.F .R. § 982.54 or in the alternative make this plan public. HACC failed to publish
        or promulgate an Administrative Plan which included rules regarding extensions of
        voucher in violation of 24 C.F.R. § 982.303. In violation of 24 C.F.R. § 903.7
        HACC failed to promulgate a separate administrative plan that identified the needs
        of disabled individuals.

Compl. 1185-87. A reasonable inference aris~s that HACC's failure to maintain an appropriate

administrative plan caused HACC to commit the alleged violations of the Womacks' federal

constitutional rights. This alleged lack of a policy is, at this stage, sufficient to state a Monell claim

against HACC. See Everett v. Hous. Auth. ofShamokin, No. 13-1515, 2013 WL 12303483, at *11
           Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 13 of 15

                                                .   ~;\
(M.D. Pa. Nov. 1, 2013) ("In order for Plaintiff tb successfully allege a constitutional claim under §

1983 against Defendant [housing authority], she must raise a Monell claim alleging that the SHA

is a governmental entity and thus a 'person' under § 1983 and, alleging that either a policy or lack

of policy of Defendant [] led to the violation ·c,f the Plaintiff's constitutional rights, i.e., her due

process rights.") (emphasis added) (citations omitted). Therefore, the Court denies the motion to

dismiss the Womacks' claim under§ 1983.

    III.      Violations of the UTPCPL

           Finally, the Womacks allege that HACC's actions constitute unfair methods of competition

and unfair or deceptive acts or practices in vi0lation of the UTPCPL, a Pennsylvania state law.

HACC argues that the Womacks' UTPCPL claim must be dismissed because HACC is a political

subdivision and therefore not a "person" amenable to suit under the UTPCPL, and because HACC
                                                                                                 I


is neither engaged in either trade n,or commerce. The Womacks respond that HACC is not a

political subdivision and can therefore be held liable.

           The UTPCPL defines a "person" as ".aatural persons, corporations, trusts, partnerships,

incorporated or unincorporated associations, and any other legal entities." 73 PA. STAT. ANN.

§ 201-2(2). The Pennsylvania Supreme Court has held that political subdivision agencies do not
                                                                I

fall under this definition. See Meyer v. Cmty. Coll. ofBeaver!Cty., 625 Pa. 563,576, 93 A.3d 806,

815 (2014) ("[W]e conclude the legislature did not intend for the definition of 'person' to include

political subdivision agencies."). A housing authority, however, is not considered a political

subdivision of the Commonwealth under Penn:.ylvani~ law. See Feldman v. Phi/a. Haus. Auth.,

No. CIV. 91-5861, 1994 \VL 46514, at *1 (E.D. Pa. Feb. 16, 1994) (explaining that the Statutory

Construction Act and Rule 76 of the Pennsyh1ania Rules of Civil Procedure do not include local

agencies or authorities in the definition of "political subdivision"); Ortiz v. Allentown Haus. Auth.,




                                                     13
        Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 14 of 15

                                               ·-,.ilw
                                                  ,,qt"         '

42 Pa. D. & C.4th 1, 3 (Pa. Com. Pl. 1999) ("[A] housing authority ... is considered a state

instrumentality rather than a political subdivisi0n or other local agency.").

       Nonetheless, to state a claim under the UTPCPL, the Womacks must still allege: "(l) a

deceptive act that is likely to deceive a consumer acting reasonably under similar circumstances;

(2) justifiable reliance; and (3) that the plaintiffs justifiable reliance caused ascertainable loss."

Ahmedv. Wells Fargo Bank, NA, 432 F. Supp. 3d 556,564 (E.D. Pa. 2020) (citing Seldon v. Home

Loan Servs. Inc., 647 F. Supp. 2d 451,470 (E.D. Pa. 2009)). As to the first factor, "[d]eception is

defined as intentional misleading by falsehood spoken or acted." Montanez v. HSBC Mortg. Corp.

(USA), 876 F. Supp. 2d 504, 520 (E.D. Pa. 2012) (quoting Christopher v. First Mut. Corp., No.

05-1149, 2006 WL 166566, at *3 (E.D. Pa. Jan. 20, 2006)). /j\.s to the second, "[r]eliance involves

more than a cau~al connection between the misrepresentation and the harm; rather, the plaintiff

must have 'justifiably bought the product in th.<; first place (or engaged in some other detrimental

activity) because of the misrepresentation."' Ahmed, 432 F. Supp. 3d at 564 (quoting Slemmer v.

McGlaughlin Spray Foam Insulation, Inc., 955 F.Supp.2d 452,461 (E.D. Pa. 2013)).

       Here, the Womacks claim that HACC ·-,riolated the UTPCPL when it failed to respond to

requests for modifications, failed to properly inspect the TC, failed to accommodate the Womacks'

disabilities, failed to extend the term of the voucher, and allowed the Womac!fs to rent two

apartments that did not meet HUD standards     or the Womacks' needs.     In stating their claim, they

write: "The Womack Family believes, and therefore avers, that the aforesaid actions and/or

inactions of Defendant, constitutes conduct wl:.:i_ch 73 P.S. § 201.2(4) of the [UTPCPL] defines as

unfair methods of competition and unfair or de,:;:eptive acts or practices." Compl. 1 153. However,

this boilerplate "believes and avers" allegati-:n fails to identify a deceptive act or intentional

misleading falsehood on the part of HACC, let alone any justifiable reliance thereon. For these

reasons, the Court grants HACC's motion to d::.smiss the Womacks' claim under the UTPCPL.


                                                    14
       Case 2:19-cv-04962-GEKP Document 18 Filed 06/23/20 Page 15 of 15


                                          CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part the motion to dismiss.

An appropriate order follows.




                                                     UNITED STATES DISTRICT JUDGE




                                                15
